DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-17, and 22-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to teach or render obvious the combination of elements “wherein a second end of a first right view of the first right eye camera concurs with a first end of a second right view of the second right eye camera and a second end of the second right view of the second right eye camera concurs with a first end of a third right view of the third right eye camera and a second end of the third right view of the third right eye camera concurs with a first end of the first right view of the first right eye camera, wherein the viewing axis of each of the first, second and third right eye cameras is tangential to the viewing circle and is pointed in a first direction to capture left tangential rays to eliminate missing area or overlap between the first right view, the second right view and the third right view, respectively, and wherein a second end of a first left view of the first left eye camera concurs with a first end of a third left view of the third left eye camera and a second end of the third left view of the third left eye camera concurs with a first end of a second left view of the second left eye camera and a second end of the second left view of the second left eye camera concurs with a first end of the first left view of the first left eye camera, wherein the viewing axis of each of the first, second and third left eye cameras is tangential to 
Kokaram et al. (US 20170142337) discloses a system for correcting for camera movement during spherical image and/or video capture and for generating stereoscopic panoramas. The system comprises a camera rig configured to capture images of a scene for use in generating the stereoscopic panoramas, the camera rig includes a plurality of cameras affixed to a ring-shaped support base and an accelerometer.
Rekimoto (US 20180247463) discloses an information processing apparatus configured to generate video that allows a user to easily understand a change in positional relationship resulting from a viewpoint transition. The apparatus comprises a plurality of paired cameras facing in opposite directions tangential to a viewing circle (see FIG. 21).
Mu (US 20190011826) discloses a device for generating panoramic images by capturing images from positions in a circular array, projecting the captured images into corresponding equirectangular images, extracting a set of intermediate images from the equirectangular images, and blending the set of intermediate images to generate panoramic images. The device is configured to generate left-eye and right-eye panoramic images, and generate a stereoscopic panorama for a user when the left-eye and right-eye panoramic images are displayed to a left eye and a right eye of the user respectively.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482